DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 11, and 17 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “receiving a merge request to merge a first computing node into the selected failure domain from a second computing node in the selected failure domain and denying the merge request in response to the second computing node being determined to comprise outdated hashing information.”
As in claim 11, “receiving, by the device from a second computing node in the selected failure domain, a request to merge a first computing node into the selected failure domain; and denying, by the device, the request in response to the second computing node comprising outdated distributed hashing information.”
As in claim 17, “in response to a first computing node in the selected failure domain being determined to comprise outdated information associated with the distributed hash table, denying a request from the first computing node to merge a second computing node into the selected failure domain.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHILIP GUYTON/Primary Examiner, Art Unit 2113